Citation Nr: 1607257	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin rash.

6.  Entitlement to service connection for viral syndrome.

7.  Entitlement to service connection for a sinus condition.

8.  Entitlement to service connection for left arm pain and radiculopathy, to include as secondary to the back disorder.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for prostatitis.

11.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected hypertension with mild chronic kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968 and from January 8, 1991 to August 31, 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision, by the Baltimore, Maryland, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for asthma, and service connection for a skin rash.  The rating action also denied service connection for low back pain, service connection for a viral syndrome, service connection for a sinus condition, service connection for bilateral pes planus, service connection for left arm pain and radiculopathy, service connection for prostatitis, and service connection for erectile dysfunction.  The Veteran perfected a timely appeal to that decision.  Jurisdiction of this matter was subsequently transferred to the RO in Roanoke, Virginia.  

On September 1, 2015, the Veteran testified at a hearing before a Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer available to decide the appeal.  In November 2015, the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded that he did not wish to have another hearing and to determine his claim on the evidence of record.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims of entitlement to service connection for asthma, service connection for a skin rash, and service connection for a low back disorder, the Board must determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been characterized as noted on the title page.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA/CAPRI records current through April 2015, namely a DBQ medical opinion, which is not contained in the paper claims file.  These records have been considered in the April 2015 Supplemental Statement of the Case (SSOC) and have been reviewed by the Board in adjudicating this claim.  

The issues of entitlement to service connection for a low back disorder, service connection for left arm pain and radiculopathy secondary to the back, and service connection for erectile dysfunction, to include as secondary to hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 2003 rating decision, the Veteran's claim for entitlement to service connection for a low back disorder was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

2.  The evidence associated with the claims file subsequent to the September 2003 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a low back disorder.  

3.  By a May 2006 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for asthma.  The Veteran did appeal.  

4.  The evidence associated with the claims file since the May 2006 decision relates to an unestablished fact necessary to substantiate the claim for service connection for asthma, and raises a reasonable possibility of substantiating the claim.  

5.  Asthma was not noted at an examination for induction into military service; there is no clear and unmistakable evidence demonstrating that the Veteran had asthma prior to service and that asthma was not aggravated by such service.  

6.  Chronic asthma had its onset during active duty.  

7.  There is no competent evidence of a current diagnosis of bilateral pes planus.  

8.  There is no competent evidence that the Veteran has prostatitis.  

9.  At the Board hearing in September 2015, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of entitlement to service connection for a viral syndrome, service connection for a sinus condition, and service connection for skin rash.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 2003 rating decision, which denied entitlement to service connection for a low back disorder is new and material; therefore, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

2.  Evidence received since a final May 2006 rating decision is new and material; as such, the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

3.  Chronic asthma was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  

5.  Prostatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

6.  The criteria have been met for withdrawal of the substantive appeal concerning the claims of entitlement to service connection for service connection for a viral syndrome, a sinus disorder, and skin rash; therefore, the Board does not have jurisdiction to consider the merits of the claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   In a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2008 and February 2009 from the RO to the Veteran, which were issued prior to the RO decision in March 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The criteria for new and material evidence and the basis of the 2003 final denial, as required under Kent, were provided in the February 2009 letter.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

With respect to the request to reopen the claim for S/C for a low back disorder, the February 2009 letter did not mention the previous denial of the claim for service connection for a low back disorder.  While failure to provide such a notice was previously regarded as prejudicial to the Veteran's claim, in a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a) (1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  With respect to the claims of service connection for bilateral pes planus and prostatitis, the post service treatment records do not reflect a diagnosis of these disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   As for the claim for service connection for asthma, a VA medical examiner reviewed the medical records and an opinion necessary to reach a decision on the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  


III.  Factual background.

The Veteran served on active duty from November 1966 to November 1968.  The service treatment records (STRs) show that, at the time of the enlistment examination in August 1966, the Veteran reported a history of asthma; however, he noted that he had not had asthma since 1953.  Clinical evaluation was negative for any findings of asthma, a prostate disorder, or a foot disorder.  During a reevaluation examination in November 1966, the Veteran reported a history of athlete's feet and asthma; he stated that he had not had asthma since 1953.  In December 1966, the Veteran was diagnosed with moderate pes planus; he was issued arch supports.  The Veteran was treated for upper respiratory infection in January and February 1967.  In September 1968, he was treatment for shortness of breath with wheezing; a chest x-ray was negative.  The pertinent diagnosis was asthma.  At the time of the separation examination in October 1968, the Veteran reported a history of frequent severe headaches, asthma, pain in the chest and cramps in the legs; clinical evaluation of the feet, spine, lungs, genitourinary system, and upper extremities was normal, and x-ray study of the chest was negative.  

The Veteran's initial claim for service connection for asthma (VA Form 21-526) was received in October 1970.  

By a rating action of January 1971, the RO denied the claim for service connection for asthma based on a finding that the disorder was not aggravated by service.  He did not appeal that decision within one year of the notification thereof.  

Received in February 1972 was a medical statement from Dr. John H. McClung, dated in February 1972, indicating that the Veteran was first seen in May 1952 and treated for moderate to severe asthma on several occasions over the years.  Dr. McClung noted that the Veteran was seen in September 1966 for tonsillitis, in December 1966 for asthmatic bronchitis, and in April 1968 for asthma.  

By a rating action of February 1972, the RO confirmed it's denied the claim for service connection for asthma based on a finding that the disorder was not aggravated by service.  He did not appeal that decision within one year of the notification thereof.  

A VA hospital summary, dated in January 1972, reflects that the Veteran was admitted to the hospital for chest pain.  At that time, he reported that he had had asthma since childhood and told the official at the Army induction center; however, he was accepted anyway.  The Veteran related that, one month prior to discharge, he had an attack of asthma.  The discharge summary reflects a diagnosis of history of bronchial asthma.  

Reserve records include an examination, conducted in February 1990, which noted that the Veteran reported a history of asthma, shortness of breath, pain or pressure in the chest, high blood pressure, and recurrent back pain.  Also among the records is a medical statement from Dr. Ali Safayan, dated in February 1990, indicating that the Veteran has been under his care for hypertension, gout, asthma, hiatal hernia and mild obesity.  He noted that the Veteran's medical problems are currently stable and he is without complaints; moreover, his recent lab work was within normal limits.  

The record indicates that the Veteran had a period of active duty from January 18, 1991 to August 31, 1991.  The STRs for that period reflects that a consultation sheet, dated January 14, 1991, reported finding of microscopic hematuria, R/O prostatitis; the assessment was history of microhematuria with probable prostatitis.  On January 23, 1991, the Veteran was referred for evaluation and ongoing management of hypertension.  He also reported complaints of chest pain.  The assessment was asthma, stable; and prostatitis, followed by urology.  On March 21, 1991, the Veteran was seen for complaints of low back pain; he stated that he was lifting a heavy patient the previous day at work when he felt a strain in his back.  The Veteran related that, later that night, he experienced severe low back pain and woke up with the same.  He denied any prior history of low back pain.  The assessment was acute low back strain.  In July 1991, the Veteran was seen for complaints of foot pain.  

Received in November 2002 was another application for compensation (VA Form 21-526), wherein the Veteran indicated that he was seeking to establish service connection for chronic asthma and degenerative arthritis.  

By a rating action of June 2003, the RO determined that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for asthma based on a finding that the disorder was not aggravated by service.  It was also determined that there was no evidence of continuous treatment for asthma since discharge, or a link between asthma and service.  It was also stated that asthma was not on the list of conditions associated with herbicide exposure.  He did not appeal that decision within one year of the notification thereof in July 2003.  

Received in August 2003 were private treatment reports dated from February 1990 to August 2003.  Among the records is the report of a CT scan of the lumbar spine, performed in February 1990, showing a concentric disc bulge at L4-L5, without significant herniated disc and right sacroiliac degenerative joint disease.  A chest x-ray, dated in December 1990, revealed evidence of mild chronic obstructive pulmonary disease (COPD), probably secondary to known history of asthma.  A needle examination of the upper extremities, dated in May 2000, was reported to be normal.  There was a mildly abnormal study of the upper extremities; the findings were suggestive of mild, median neuropathies at the wrists.  Also among the records was a medical statement from Dr. Lewis W. Marshall, dated in August 2003, indicating that the Veteran has been under his care since October 1983 for treatment of several disabilities, including bronchial asthma, lumbar disk disease with radiculopathy and carpal tunnel syndrome.  On examination, the lungs were clear to auscultation and percussion.  The extremities were normal.  No pertinent diagnosis was noted.  

By a rating action dated in September 2003, the RO stated that the claims for service connection for asthma and low back orthopedic disease remained denied since the medical evidence reflected treatment only from 1983; as such, the evidence could not establish the onset of those conditions during the Veteran's first period of service or aggravation during his second period of service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in September 2003.  He did not appeal that decision.  

Received in July 2005 was a statement in support of claim (VA Form 21-4138) wherein the Veteran indicating that he was seeking to reopen his claim of entitlement to service connection for asthma.  By a rating action of May 2006, the RO determined that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for asthma.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in May 2006.  He did not appeal that decision.  

Received in November 2006 were VA progress notes, dated from December 2004 to March 2006, reflecting evaluation and treatment primarily for a psychiatric disorder.  These records also report a past medical history of asthma and chronic low back pain.  

In a statement in support of claim (VA Form 21-4138), dated in January 2008, the Veteran indicated that he was seeking to establish service connection for asthma, pes planus, lower back pain, prostatitis, and erectile dysfunction.  Submitted in support of the claim were VA progress notes dated from January 2006 to October 2007.  These records show that the Veteran received clinical attention and treatment for chronic low back pain.  

Received in April 2008 were private treatment reports dated from April 1985 to June 2007.  A consultation report, dated in March 1999, reflects diagnoses of lumbar arthritis and lumbar radiculopathy.  In a statement, dated in April 1999, Dr. LeAnn Rhodes noted that the Veteran started having pain in December 1998 without any precipitating factors.  The Veteran reported that the pain was in the left knee, but felt that it starts from his lower back to the left buttocks.  He described the pain as burning, aching and throbbing.  It was noted that the Veteran received a lumbar epidural steroid injection.  He subsequently received epidural injections in late April 1999 and May 1999.  Among the records was a report from Dr. Earl M. Armstrong, dated in March 2003, indicating that the Veteran was seen for evaluation of his asthma and COPD, which was under fairly good control.  On examination, there was a massively obese man without wheezes.  The examiner noted that the total lung capacity and diffusion capacity were within normal limits.  A treatment note, dated in May 2007, indicates that the Veteran was seen for follow up evaluation of left arm problems.  The impression was left hand paresthesias.  

Of record is a neurology report, dated in May 2007, indicating that the Veteran was seen for follow up evaluation of left arm and left hand symptoms.  The Veteran reported that he gets a pressure sensation that radiates on down the left arm from the shoulder to the wrist.  A neurologic examination was entirely nonfocal, including strength and sensation.  The impression was mild left carpal tunnel syndrome and mild left cervical radiculopathic symptoms by history; and multiple cervical spine disc bulges with mild cord impression at C3-4 and moderate to severe bilateral foraminal stenosis at C6-7.  

Another neurological consultation report, dated in June 2007, indicates that the Veteran was seen for complaints of left shoulder and left arm pain.  The impression was that the Veteran had some radiating paresthesias in the left shoulder and arm.  

Of record is another medical statement from Dr. Lewis W. Marshall, dated in March 2009, indicating that the Veteran has been under his care since October 4, 1983 for the treatment of asthma, lumbar disk disease, carpal tunnel syndrome and cervical radiculopathy.  

Received in July 2010 were VA progress notes dated from December 2004 to July 2010 reflect treatment primarily for a psychiatric disorder.  

Received in January 2011 were VA progress notes dated from February 2010 to January 2011.  These records show that the Veteran received ongoing clinical evaluation and treatment for asthma.  A pulmonary consultation dated in February 2010 revealed a finding of well-controlled mild, chronic obstructive asthma, by symptoms.  Subsequently received in March 2011 were private treatment reports, dated from July 2010 to January 2011, which also show continued treatment for asthma.  

Of record (CAPRI) records in the electronic file, dated from December 2004 to July 2013, which reflect clinical evaluation and treatment for several disabilities, including bilateral sensorineural hearing loss, heart disease, low back pain, low testosterone level, and a psychiatric disorder.  The problem list includes chronic low back pain, asthma, and hypertension.  In August 2008, the Veteran received emergency treatment for complaints of painful right heel of 3 to 4 day duration.  The diagnosis was heel pain.   A primary care note, dated in October 2009, reflects a diagnosis of erectile dysfunction.  When seen in April 2011, the Veteran reported a history of hypertension, asthma, cervical disc disease, erectile dysfunction, and low back pain.  He also complained of exacerbation of bilateral wrist carpal tunnel syndrome, due to an old injury from working on the computer.  He also complained of neck pain.  The assessment was asthma, erectile dysfunction, and carpal tunnel syndrome.  

In April 2015, the Veteran's claims folders were referred to a VA examiner for review and opinion regarding the etiology of his claimed disorder.  Following a review of the evidentiary record, the VA examiner stated that the claimed low back disorder was less likely than not incurred in or caused by claimed inservice injury, event or illness.  The examiner explained that the Veteran had several areas felt to be osteoarthritis; however, his back was not one.  The Veteran developed lumbar degenerative disc disease diagnosed years after service.  Therefore, after reviewing all the pertinent records, it was the examiner's opinion that the Veteran does not have a diagnosed low back disorder that is at least as likely as not incurred in or caused by the low back pain noted in service in March 1991.  In addition, the VA examiner stated that the Veteran's asthma was not aggravated beyond the natural progression of the disease.  

At his personal hearing in September 2015, the Veteran reported that he started experiencing problems with erectile dysfunction since 1991.  The Veteran indicated that he was going through different regimen of hypertension medications and the side effects included frequent urination and erectile dysfunction.  The Veteran indicated that he is still having problems with erectile dysfunction.  The Veteran maintained that his erectile dysfunction is related to his service-connected hypertension and kidney problems.  It was noted that the Veteran was seen on several occasions during service for complaints of back pain.  The Veteran indicated that he has had continuous problems with lower back pain; he stated that the doctors have even recommended surgery for his back.  The Veteran stated that he has treated himself with over the counter medications, but the pain got worse to the point that he was unable to get out of bed.  The Veteran also stated that he has had a course of three epidural injections.  The Veteran reported that he has also had problems with neck and back pain that radiated down his left arm, with associated numbness and tingling.  The Veteran related that he first experienced the tingling numbness in his left arm in 2007.  The Veteran stated that he is still having the radiating pain and numbness in his left arm.  He also stated that he wears braces on his hands which ease the numbness and tingling.  The Veteran maintains that his left arm disorder is secondary to his back disorder.  The Veteran indicated that he was told that he had flat feet in high school, but he didn't have any problems with his feet prior to military service.  The Veteran related that he started having problems after wearing the boots issued by the military.  The Veteran stated that he has been issued inserts for his shoes which have helped to mask the pain.  The Veteran stated that he was diagnosed with prostatitis in service.  He has been told that he has an enlarged prostate, and he has problems with frequent urination.  The Veteran related he experienced recurrent attacks of asthma during service; he had major attacks at least once a month.  

VA progress notes dated from September 2013 through April 2015 reflect treatment for heart disorder and hearing loss.  These records also report past medical history of asthma, hypertension, chronic low back pain, and erectile dysfunction.  


IV.  Legal Analysis-Claim to reopen.

A.  Low back disorder.

As noted above, a claim for a low back disorder was initially denied by the RO in September 2003; that decision was based on a finding that the medical evidence reflected treatment for the back dated only from 1983, which could not establish that a low back disorder had its onset or was aggravated in service.  By letter dated in September 2003, the Veteran was informed of the decision and of his procedural and appellate rights; however, the Veteran did not appeal the decision within one year of the notice and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Because the Veteran did not appeal the September 2003 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after September 2003 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board finds that the evidence received since the September 2003 rating decision is both new and material.  In the instant case, the additional evidence includes the Veteran's testimony at the Board hearing in September 2015, at which time he testified that he was seen on several occasions for back pain in service, and he has had continuous back pain since service.  Therefore, he alleges that the back disorder had its onset in service.  Consequently, there is now a suggested link between the current back condition and service.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Asthma.

As noted above, service connection for asthma was previously denied in January 1971.  At that time, the RO denied the claim on a finding that asthma preexisted service, and the report of treatment in service was not sufficient to show aggravation of the condition in service.  In June 2003, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for asthma; that decision was based on a finding that the STRs dated in 1991 were negative for any treatment of asthma, there was no evidence of continuous treatment since discharge, and there was no link between asthma and service.  In May 2006, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for asthma, finding that no new and material evidence had been submitted sufficient to reopen the claim.  The Veteran was informed of the determination and of the right to appeal; the Veteran did not appeal that decision and it became final.  

Because the Veteran did not appeal the May 2006 RO decision, that decision is final based upon the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant that has been added to the record since the final May 2006 rating decision.  The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final May 2006 rating decision.  Since that decision, the relevant evidence that VA has received consists of additional statements from the Veteran, private treatment reports and VA treatment records showing treatment for asthma, a VA medical opinion, and Veteran's testimony offered at a personal hearing in September 2015.  

The Board notes that the VA as well as private treatment reports dated from January 2006 to April 2015 reflects diagnoses of asthma.  The private treatment records are new in that they were not of record at the time of the previous denial.  Moreover, the Veteran provided testimony in September 2015 that he did not really have problems with his asthma prior to service; however, he experienced recurring attacks of asthma due to environment in Vietnam.  The Board finds that this evidence is new and material.  In essence, it relates to the unestablished fact of whether the Veteran's asthma was aggravated by or is related to his period of active service.  As such, the Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received since the RO's final denial of the asthma claim in May 2006, is "new and material" as it is not cumulative of the evidence previously considered by VA in that the Veteran has now submitted oral testimony indicating that he had no problems with asthma prior to his entrance into active duty, and objective medical evidence of a chronic asthmatic disability which presents a new and previously unconsidered evidence that raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Accordingly, new and material evidence has been submitted to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


V.  Legal analysis-Service connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Asthma.

As noted above, unless there is clear and unmistakable evidence to the contrary, the VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service. 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2014).  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.  

In this case, the Board finds that asthma was not "noted" at service entrance, and that the presumption of soundness applies.  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  In this case, at his enlistment examination in August 1966, while the Veteran reported that he had been treated for asthma in school, he stated that he had not had asthma since 1953; at that time, the medical examination was negative for any evidence of asthma, or any other respiratory disorder.  However, he was treated for upper respiratory infection in January and February 1967; and, he was subsequently treated for shortness of breath and diagnosed with asthma in September 1968.  For the second period of service, the January 1991 entrance examination fails to note any pre-existing disability such as asthma.  

First, for the presumption of soundness, though the Veteran told service medical staff that he had an asthma attack as a child, prior to 1953, there is no clear and unmistakable evidence that he was diagnosed or treated for asthma prior to any period of active service.  As noted above, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. 238; see also Leshore, 8 Vet. App. 406.  Accordingly, the Board finds that the Veteran's asthma was not clearly a pre-existing condition, and that he is entitled to the presumption of soundness.  

Therefore, the Board's analysis must turn to the question of whether the Veteran currently suffers from asthma, and, if so, whether this disorder began in or is otherwise due to his military service.  In this regard, the Board finds that there is ample evidence that the Veteran was treated for asthma attacks during service, and he currently suffers from asthma contained in the current private and VA medical records.  In addition, the Board finds that the credible hearing testimony by the Veteran serve to establish that he suffers from a chronic asthma condition which had its onset at the time of the veteran's documented initial inservice asthma attack.  

In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's chronic asthma had its onset in active service and service connection for asthma is warranted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Bilateral pes planus.

After review of the evidentiary record, the Board finds that the record is against the Veteran's claim for bilateral pes planus.  While the STRs reflect that the Veteran was diagnosed with moderate pes planus and issued arch supports in December 1966, the separation examination in October 1968 was negative for any findings involving the feet.  In addition, the STRs for the Veteran's period of active duty from January 1991 to August 1991 were negative for any complaints or findings of pes planus.  Moreover, the recent VA and private medical records received by VA do not reflect a current diagnosis of bilateral pes planus.  Consequently, the record does not reflect that the Veteran's pes planus disorder was aggravated during his period of service.  To show aggravation of a pre-existing disability, there must be an increase in the underlying disability; becoming symptomatic during service is not sufficient unless occurring in combat.  See Davis, 276 F.3d at 1344-45.  In this case, while STRs include one record of diagnosis of moderate pes planus in December 1966, no further complaints, treatment, or diagnoses regarding the feet was noted during service, and no treatment for such condition following service.  Thus, the record reflects that while the Veteran's bilateral pes planus may have become symptomatic during service, no increase in the Veteran's underlying pes planus disorder has been shown.  

The Board has considered the lay statements of the Veteran.  At his personal hearing in April 2015, the Veteran indicated that his bilateral foot disorder was aggravated by the boots issued by the military.  However, the Board finds the Veteran's lay assertion regarding aggravation of his pes planus condition to be of minimal probative value.  The objective medical evidence only provides evidence against this claim.  

Given the above, the Board finds that the evidence against the Veteran's claim outweighs the minimal evidence supporting it.  Thus, there is no basis upon which to conclude that the preexisting bilateral pes planus was aggravated during military service.  Accordingly, the Board finds that the claim for service connection for bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

B.  Prostatitis.

The Veteran also claims he has prostatitis which had its onset in service.  However, after a review of the evidence, the Board is unable to grant service connection for prostatitis because there is no evidence of a current disability.  Although the service treatment records indicate the Veteran was diagnosed with prostatitis in January 1991, post service VA as well as private treatment reports are do not reflect a current diagnosis of a prostate disorder, including prostatitis.   

The Board acknowledges that the Veteran testified at the Board hearing of September 2015 that he has problems with frequent urination and he has been on mediation for that problem for years now.  And while VA outpatient treatment records do document that the Veteran has been taking Detrol for an overactive bladder, there has also been no diagnosis of a prostate condition within the appeal period.  Because there is no evidence of record to support a current disability for which service connection can be granted, service connection for prostatitis is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

Absent a current diagnosis, service connection is not warranted for a prostate disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim of service connection for prostatitis is denied.  


VI.  Legal Analysis-Service connection for viral syndrome, sinus condition and a skin rash.

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014).   

By a rating decision dated in March 2009, the RO denied the Veteran's attempt to reopen a claim of entitlement to service connection for a skin rash, service connection for a viral syndrome, and service connection for a sinus condition.  The Veteran perfected an appeal of the rating assigned by filing a substantive appeal (VA Form 9) in February 2010.  At his personal hearing in September 2015, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for a sinus condition, a skin rash, as well as the claim for viral syndrome.  

As the Veteran withdrew his appeal as to the issues of entitlement to service connection for a skin rash, service connection for a viral syndrome, and service connection for a sinus condition, there remain no allegations of errors of fact or law for appellate consideration of those issues.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for a skin rash, service connection for a viral syndrome, and service connection for a sinus condition; consequently, the appeal as to those issues is dismissed.  






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened; to this limited extent, the appeal of this isuse is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for asthma is reopened.  

Service connection for asthma is granted.  

The appeal for entitlement to service connection for a viral syndrome is dismissed.  

The appeal for entitlement to service connection for a sinus condition is dismissed.  

The appeal for entitlement to service connection for skin rash is dismissed.  

Service connection for bilateral pes planus is denied.  

Service connection for prostatitis is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the Veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  


A.  S/C-Low back disorder.

Having determined that the Veteran's claim of entitlement to service connection for a low back disorder is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue, pursuant to 38 U.S.C.A. § 5107(b) (West 2014).  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this regard, the Board notes that the Veteran underwent a VA examination in September 2015.  The VA examiner's opinion with respect to the low back disorder was cursory in nature.  Although he noted that incident of back pain in service in March 1991, the examiner did not address any lay statements regarding continuity of symptomatology reported by the Veteran.  Consequently, the Board finds this opinion to be inadequate.  A remand is therefore necessary in order to obtain another VA examination and adequate medical opinion as to the Veteran's low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

B.  S/C-Left arm pain and radiculopathy.

The Veteran maintains that service connection is warranted for his left arm pain and radiculopathy, which developed as a result of his back disorder.  At his personal hearing in September 2015, the Veteran reported that he has had problems with neck and back pain that radiated down his left arm, with associated numbness and tingling.  The Veteran related that he first experienced the tingling numbness in his left arm in 2007.  The Veteran stated that he is still having the radiating pain and numbness in his left arm.  The Veteran maintains that his left arm disorder is secondary to his back disorder.  

As the Veteran contends that his left arm pain and radiculopathy is secondary to his low back disorder, the issues are inextricably intertwined with one another.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  As such, appellate action on the claim for service connection for left arm pain and radiculopathy, to include as secondary to a low back disorder, at this time, would be premature and is held in abeyance until the development on the claim for service connection for a low back disorder has been accomplished.  

C.  S/C-Erectile dysfunction.

The Veteran maintains that service connection is warranted for erectile dysfunction as secondary to his service-connected hypertension with kidney disease.  At his personal hearing in September 2015, the Veteran reported that he started experiencing problems with erectile dysfunction since 1991.  The Veteran indicated that he was going through different regimen of hypertension medications and the side effects included frequent urination and erectile dysfunction.  The Veteran indicated that he is still having problems with erectile dysfunction.  The Veteran maintained that his erectile dysfunction is related to his service-connected hypertension and kidney problems.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

The Veteran has not been afforded a VA examination to evaluate his claimed erectile dysfunction.  VA and private treatment records reflect current diagnoses of and treatment for erectile dysfunction.  In light of the above, the Veteran should be afforded a VA examination to obtain etiological opinion regarding his claimed erectile dysfunction.  38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159(c) (4) (i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Notably, there is no indication that the Veteran has ever been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claims of entitlement to service connection for erectile dysfunction and left arm pain with radiculopathy.  Such should be accomplished on remand.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for erectile dysfunction secondary to his service-connected hypertension; and left arm pain with radiculopathy as secondary to his claimed low back disorder.  

2.  The Veteran should be given an opportunity to identify all healthcare providers who treated him for his low back disorder, erectile dysfunction and left arm pain with radiculopathy.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, dated from January 2008 to the present.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).  

3.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of each current low back disability.  The claims folder, as well as the electronic files, and a separate copy of this remand should be made available to the examiner for review.  All appropriate diagnostic tests and studies should be conducted.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the claims folder, the examiner should be asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disorder, had its onset during the Veteran's military service or is otherwise traceable thereto, even in part.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  The examiner should reconcile any opinion provided with the September 2015 VA examiner's opinion.  Differences of opinion should be explained and supported by references to the record and/or medical principles.  The examiner should also specify the reasons for accepting or rejecting the Veteran's statements of continuity of back symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the nature and etiology of his erectile dysfunction.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, as well as all electronic records, to include a copy of this REMAND must be provided to the examiner for review.  After a review of the file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's erectile dysfunction is proximately due to or aggravated (permanently worsened) by his service-connected hypertension with chronic kidney disease.   In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's erectile dysfunction.  

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.  

5.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order. By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


